Order; Dissent by
Judge REINHARDT.
The panel as constituted in the above case has voted to deny the petition for rehearing and to reject the suggestion for a rehearing en banc.
The full court was advised of the suggestion for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration. Fed. R.App. P. 35.
The petition for rehearing is DENIED and the suggestion for a rehearing en banc is REJECTED.1

. The motion to supplement the Excerpt of Record is denied.